Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The entire structure of the shroud enclosure as claimed in claim 1 was not found in or suggested by the art, specifically: a bottom at least partially defined by a bottom section that comprises: a center through-hole, a first bottom section flange extending upwards from a first edge, a second bottom section flange extending upwards from a second edge, a third bottom section flange extending upwards from a third edge, a fourth bottom section flange extending upwards from a fourth edge, four sides at least partially defined by a plurality of side sections, the first bottom section flange, the second bottom section flange, the third bottom section flange, the fourth bottom section flange, or a combination thereof, and a top at least partially defined by a first top section and a second top section, wherein: each side section is positioned on the bottom section and within an outer boundary formed by the first bottom section flange, the second bottom section flange, the third bottom section flange, and the fourth bottom section flange, each bottom section flange partially overlaps with one or more side section, the first top section is positioned on at least one of the side sections, and the second top section is positioned on at least another one of the side sections. 
The entire structure of the shroud enclosure as claimed in claim 15 was not found in or suggested by the art, specifically: a bottom section having a center through-hole, a first bottom section flange extending upwards from a first edge, and a second bottom section flange extending upwards from a second edge; a first side section having a top end and a bottom end; a second side section having a top end and a bottom end; a first top section having a first edge cutout and a first top section flange; and a second top section having a second edge cutout and a second top section flange, wherein: the bottom end of the first side section and the bottom end of the second side section are on the bottom section, the first side section is positioned adjacent to the first bottom section flange such that the first bottom section flange partially overlaps with the first side section, the second side section is positioned adjacent to the second bottom section flange such that the second bottom section flange partially overlaps with the second side section, the first top section is positioned on the top end of the first side section, the first top section flange extends downwards towards the bottom section and partially overlaps with the first side section, the second top section is positioned on the top end of the second side section, the second top section flange extends downwards towards the bottom section and partially overlaps with the second side section, and the first edge cutout and the second edge cutout define a top opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716